DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 10/29/2021. Claim 17 has been cancelled. Claims 1-16, 18-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 11-15, are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Engles et al. 2018/0293566.

Regarding claim 1, Engles discloses a consumer operated kiosk comprising: a user interface (GUI 118) [37];
an inspection area (slot 404) configured to receive a first electronic device from a user [66]; a wired and/or wireless connectivity device (user portable electronic device connector 108) operably associated with the inspection area and configured to connect to the first electronic device [30] [34-36]; one or more vending units (slot 404, 406), wherein each of the one or more vending units contains one or more second electronic devices[FIG 4] [62-67];
one or more processors (hardware processors 2002, 2004)operably connected to the wired and/or wireless connectivity device and the vending unit, wherein the one or more processors are configured to [31] [33-40] [44-47]:
receive characteristic information (connection information of the user device using the type of connection of 110, for example, if using a LIGHTNING cable, the product is an IOS product)  about the first electronic device via the wired device
Cause the one or more vending units to dispense the second electronic device to the user at least partially in response to receiving the selection [79].
Regarding claim 5, Engles discloses all of the limitations of claim 1. Engles further discloses the one or more processors are further configured to:
determine a price for the first electronic device based at least in part on the characteristic information [62];
present, to the user, an offer to purchase the first electronic device for the price;
receive an acceptance of the offer from the user [39];
cause the kiosk to retain the first electronic in response to receiving the acceptance [104]; and
cause the kiosk to provide payment of the price to the user in exchange for the first electronic device [27] [30] [46] [Claim 9].
Regarding claim 7, Engles discloses all of the limitations of claim 1. Engles further discloses a data transfer apparatus (user portable electronic device connector 108) configured to transfer data from the first electronic device to the selected second electronic device [30] [34-36] [38] [62-69]
Regarding claim 11, Engles discloses all of the limitations of claim 1. Engles further discloses the first electronic device is a mobile phone, and the one or more second electronic devices are mobile phones [27].

Regarding claim 12,
a first kiosk portion (kiosk 100, 118 GUI+ 404 slot) configured to purchase electronic devices from users [FIG 4-11]; and a second kiosk (118 GUI +402 +406 slot) portion operably connected to the first kiosk portion and configured to sell electronic devices to users [FIG 4].
Regarding claim 13, Engles discloses all of the limitations of claim 12. Engles further discloses the first kiosk portion is configured to purchase mobile phones from the user (take the phone from the slot 404), and wherein the second kiosk is configured to sell mobile phones to the user (slot 406, which after the transfer is done, provides the new phone to the user using the slot 406) [FIG 4-11].
Regarding claim 14, Engles discloses all of the limitations of claim 12. Engles further discloses data transfer apparatus configured to transfer data from a first electronic device to a second electronic device, wherein the first electronic device is purchased from a user via the first kiosk portion, and wherein the second electronic device is sold to the user via the second kiosk portion [38] [62-69].
Regarding claim 15, Engles discloses all of the limitations of claim 12. Engles further discloses one or more vending units, wherein each of the one or more vending units (slots 404, 406) contains at least one electronic device for sale to users; and at least one data transfer compartment configured to receive electronic devices purchased by users via the one or more vending units, wherein the data transfer compartment includes a data transfer apparatus configured to transfer data from electronic devices purchased from users to electronic devices purchased by users via the one or more vending units [FIG 4-6] [38] [62-69].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 4, 8-9 are rejected under 35 U.S.C. 103 as being obvious over Engles et al 2018/0293566 in view of Bowles 2014/0156883 (Applicant provided prior art).

The applied reference has a common Assignee (ECOATM INC) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). the effective filing date of the prior art is over one year.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure 

Regarding claim 2, Engles discloses all of the limitations of claim 1. However, while Engles discloses that for the data transfer that the user device is plugged into a wired system (a user portable electronic device connector 108) [34] and that data transfer occurs from the user provided device 106 to the newly selected device 800 [FIG 9] [66], for compact prosecution the examiner provides Bowles which explicitly disclose a vending unit that contains the selected second electronic device (150B) includes a wired connector (505b) operable connected to the selected second device while in the vending machine  [FIG 4-5] [62]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Engles in view of Bowles as it is well known in that to use wired communication data transfer for fast, reliable transfers. 
Regarding claim 4, Engles in view of Bowles discloses all of the limitations of claim 2. Engles further discloses the one or more processors are further configured to transfer data from the first electronic device to the selected second electronic device via the wired connector prior to causing the one or more vending units to dispense the second electronic device to the user [30] [34-36] [38] [62-71].
Regarding claim 8, Engles discloses all of the limitations of claim 1. Engles further discloses the wired and/or wireless connectivity device includes a first wired connector 
 However, while Engles discloses that for the data transfer that the user device is plugged into a wired system (a user portable electronic device connector 108) [34] and that data transfer occurs from the user provided device 106 to the newly selected device 800 [FIG 9] [66], for compact prosecution the examiner provides Bowles which explicitly disclose including a second  wired connector configured to connect to the second electronic device, wherein the one or more processors are further configured to transfer data from the first electronic device to the second electronic device via the first and second wired connectors [FIG 4-11] [62-69]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Engles in view of Bowles as it is well known in that to use wired communication data transfer for fast, reliable transfers. 
Retarding claim 9, a data transfer compartment (slot 404) separate from the inspection area; a first wired connector (connector of 108, i.e. lightening port) positioned in the data transfer compartment (slot 406) and configured to connect to the first electronic device [FIG 4-11] [62-69].
However, while Engles discloses that for the data transfer that the user device is plugged into a wired system (a user portable electronic device connector 108) [34] and that data transfer occurs from the user provided device 106 to the newly selected device 800 [FIG 9] [66], for compact prosecution the examiner provides Bowles which explicitly disclose including a second  wired connector configured to connect to the second electronic device, wherein the 


Claims 6, 18-20 are rejected under 35 U.S.C. 103 as being obvious over Engles et al 2018/0293566 in view of Librizzi et al. 2012/0254046.

The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). the effective filing date of the prior art is over one year.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 6, Engles discloses all of the limitations of claim 1. While Engles discloses a purchase (which implicitly discloses price to pay to complete such purchase) the selected second device from the kiosk, the Examiner provides Librizzi which explicitly discloses  present, to the user, a price to purchase the second selected electronic device from the kiosk; and confirm receipt of payment from the user to purchase the second selected electronic device for the price, wherein causing the one or more vending units to dispense the second selected electronic device to the user includes causing the one or more vending units to dispense the second electronic device to the user at least partially in response to confirming receipt of the payment [87]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Engles in view of Librizzi as they are analogues art and it is notoriously old and well known in the art to provide to the user a purchase price and receipt so they may have a clear understanding of their purchase. 
Regarding claim 18, A method for purchasing a first electronic device from a user and selling a second electronic device to the user, the method comprising:
receiving the first electronic device from the user in an inspection area (slot 404) of a kiosk, wherein the kiosk further includes a user interface (GUI 118), a wired connector and/or a wireless transceiver (user portable electronic device connector 108) operably associated with the inspection area [30] [34-36] [66]
receiving, via the wired connector and/or the wireless transceiver, characteristic information about the first electronic device [34];
purchasing, via the kiosk, the first electronic device from the user for a price based at least part on the characteristic information and the image [38-46];
receiving, via the user interface, a selection from the user of the second electronic device [39] [57-58]; and
Dispensing the second electronic device to the user via the electronic device dispending unit [79].
However, Engles fails to disclose a camera. Furthermore, it is unclear as to whether Engles explicitly discloses receiving payment from the user for the second electronic device, wherein at least a portion of the purchase price of the first electronic device is applied to the payment for the second electronic device.
 Librizzi discloses at least one camera operably associated with the inspection area, and at least one electronic device dispensing unit; and receiving, via the at least one camera, an image of the first electronic device in the inspection area [14]. Librizzi further discloses receiving payment from the user for the second electronic device, wherein at least a portion of the purchase price of the first electronic device is applied to the payment for the second electronic device [13] [42] [62]. 
 It would have been obvious to one with ordinary skill in the art at the time of filing to modify Engles in view of Librizzi as they are analogues art and Librizzi assures that the phone be charged so the user may use right after purchase, allowing for greater ease of use and customer service.
Regarding claim 19, Engles in view of Librizzi discloses all of the limitations of claim 18.  Engles further discloses transferring data from the first electronic device to the second electronic device [38] [62-69].
Regarding claim 20, Engles in view of Librizzi discloses all of the limitations of claim 18.  Engles further discloses transferring data from the first electronic device to the second electronic device while the first electronic device is positioned in the inspection area and the second electronic device is positioned in the dispensing unit [FIG 4] [38] [62-69].

Claims 3, 10 are rejected under 35 U.S.C. 103 as being obvious over Engles et al 2018/0293566 in view of Bowles 2014/0156883, as applied to claims 2, 4, 8-9, and in further view of Librizzi et al. 2012/0254046.
the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). the effective filing date of the prior art is over one year.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 3, Engles in view of Bowles discloses all of the limitations of claim 2. However, Engles and Bowles fails to explicitly disclose one or more processors are further configured to provide power to the at least one second electronic device via the wired connector prior to causing the one or more vending units to dispense the second selected electronic device to the user.
Librizzi discloses one or more processors are further configured to provide power to the at least one second selected electronic device via the wired connector prior to causing the one or more vending units to dispense the second selected electronic device to the user [60]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Engles  and Bowles in view of Librizzi as they are analogues art and Librizzi assures that the phone be charged so the user may use right after purchase, allowing for greater ease of use and customer service. 
Regarding claim 10, Engles in view of Bowles and Librizzi discloses all of the limitations of claim 3. Librizzi discloses comprising one or more cameras operably associated with the inspection area, wherein the one or more processors are further configured to perform a visual Inspection of the first electronic device when the first electronic device is positioned in the inspection area, and determine a price for the first electronic device based at least in part on the characteristic information and the visual inspection [14]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Engles in view of Librizzi as they are analogues art and it is old and well known in the art to use cameras for inspection of goods.



Claim 16 is are rejected under 35 U.S.C. 103 as being obvious over Engles et al 2018/0293566 in view Bowles 2014/0156883 (referred to as Bowles ‘883), as applied to claims 2,4 8-9, and in further view of Bowles et al. 2013/0124426 (referred to as ‘426).

The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). the effective filing date of the prior art is over one year.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 16, Engles in view of Bowles ‘883 discloses all of the limitations of claim 12. However neither Engles nor Bowles ‘883 disclose UV lighting for cleaning. Bowles ‘426 discloses a cleaning compartment, the cleaning compartment including an ultraviolet light 
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. In regards to claim 1, 5, 7, 11-15, 18-20, the Applicant has amended the claims. However upon further consideration the Examiner finds Engles to anticipate the claim language.
In regards to the arguments on page 10, “In the present case, Engles cannot support a Section 102 rejection of claim 1 for at least the reason that Engles fails to disclose each and every element of this claim. For example, as set forth above, claim | requires that the kiosk includes one or more processors configured to, inter alia, “receive characteristic information about the first electronic device via the wired and/or wireless connectivity device,” and "facilitate a purchase of the first electronic device from the user based at least in part on the characteristic information’. The Office Action cites paragraphs [0034] and [003 8}-[0046] of Engles as allegedly disclosing these features of claim 1. (Office Action, p. 3.) The cited paragraphs, however, does not disclose a kiosk having one or more processors configured to “facilitate a purchase" of a first electronic device from a user, much less facilitate a purchase “based at least in part on characteristic information about the first electronic device" received via "a wired and/or wireless connectivity device”, as required by claim 1.” The Examiner respectfully disagrees. As provided above, the claim limitation is drawn to characteristic 
On page 11, the Applicant alleges, “For example, Engles does not disclose that the user is paid for their current device or is required to permanently deposit their current device in the kiosk as part of an upgrade (as would be expected if the kiosk “purchased” the user's current device).” Engles is drawn to the processing of purchasing a new electronic device when the user is eligible (in the art this is called an upgrade, as stated throughout Engles, as the processing of upgrading”). Upgrading an item, is still purchasing an item, in this example a new portable electronic device. The user device is upgraded – not downgraded- which inherently is an, as stated by the definition of upgrade- to raise or improve the grade of (merriam-webster.com/dictionary/upgrade)- a selling of an item of lesser value for an item of greater value. The user in turn in “paid” by the value of the new electronic device. However, as the new electronic device will be worth more than the current user device, they user will further have to pay the difference, which is the purchase price.  
Further, the applicant alleges on page 11, “nowhere does Engles disclose that the user's eligibility for an “upgrade” to a new device is dependent upon “characteristic information about the first electronic device" received "via the wired and/or wireless connectivity device." Any and all information is used when determining the value of an item, whether it is an android (which 
In regards to claim 2, the Examiner has provided a new U.S.C. § 103 rejection of Engles in view of Librizzi, please see above for citations.
In regards to claim 4, which now is dependent off of claim 2, the Examiner has provided a new U.S.C. § 103 rejection of Engles in view of Librizzi, please see above for citations. Further, as Librizzi explicitly discloses and shows on FIG 4-5 that the connector connects the two devices, the combination of Engles and Librizzi discloses “transferring data from the first electronic device to the selected second electronic device via the wired connector prior to causing the vending unit that contains the selected second electronic device to dispense the selected second electronic device to the user”.
In regards to claim 5, please see the arguments above on how an upgrade process works in the art. This inherently well-known process in the art. 
In regards to claim 3 and 10, the dependencies have changed and thus the claim rejection reflects that, please see above.
In regards to claim 18, The Examiner has provided a detailed explanation on how it is rejected in the body of the claim. Please see above. 



Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887